NEA Valuebuilder® Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated February 1, 2010, To Prospectus Dated May 1, 2009 Effective February 1, 2010, the following riders will no longer be available for purchase with the Contract or if applicable, on a Contract Anniversary: ● Guaranteed Minimum Income Benefit at 3% or 5%; ● Guaranteed Growth Death Benefit at 3%, 5%, 6%, or 7%; ● Combined Annual Stepped Up and Guaranteed Growth Death Benefit; ● Enhanced Death Benefit; ● Combined Enhanced and Annual Stepped Up Death Benefit; ● Combined Enhanced and Guaranteed Growth Death Benefit; ● Combined Enhanced, Annual Stepped Up and Guaranteed Growth Death Benefit; ● Guaranteed Minimum Withdrawal Benefit; ● Total Protection; ● Extra Credit at 3% or 5%; ● Waiver of Withdrawal Charge – 10 Years or Disability; ● Waiver of Withdrawal Charge – Hardship; and ● Waiver of Withdrawal Charge – 5 Years and Age 591/2. Effective February16, 2010, the names of the following Subaccounts will change.All references to the prior names in the Prospectuses dated May1, 2009, are hereby changed to reflect the new names effective February16, Prior Name New Name Jennison 20/20 Focus Prudential Jennison 20/20 Focus Jennison Small Company Prudential Jennison Small Company Dryden Small-Cap Core Equity Prudential Small-Cap Core Equity Please Retain This Supplement With Your Prospectus For Future Reference
